Detailed Action
The following is a non-final rejection made in response to claims received on April 4th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/147188 (hereinafter referred to as “CULVER” or simply as “the reference”).
Regarding claim 1, Culver teaches an unmanned vehicle, comprising: 
an aerial platform (via body of the drone shown in Fig. 8); a piloting system supported by the aerial platform (the drone may be steered, i.e. piloted, by a series of interoperating propellers fixed to the aircraft); a medium source supported by the aerial platform (the drone may come equipped with an LED strobe light; see abstract); and 
a control system having a processor (510) running computer executable code that actuates the medium source to emit a medium away from the aerial vehicle with an intensity sufficient to disorient a subject when the medium interacts with an exteroceptive sense of a subject (the reference teaches that the drone “may be programmed to intercept an intruder and attempt to detain the intruder until authorities arrive. In this case, [the drone] may use LED strobe lights 2230 to disorient the intruder…”; para. [0109]).
Regarding claim 2, Culver teaches that the medium is a light source (via LED strobe lights) and the control system modulates the light source between a first state and a second state (the processor 510 is considered to be capable of modulating the light source between a first state, i.e. on, and a second state, i.e. off in order to yield a strobe effect).
Regarding claim 4, Culver teaches wherein the control system runs computer executable code that causes the medium source to be aimed at the subjects eyes (para. [0064] states that the “remote control device and/or display 450 may be configured to allow an operator to aim a hose or light”).
Regarding claim 5, Culver teaches an optical sensor carried by the aerial vehicle and configured to generate images depicting a face of the subject, and wherein the control system executes a facial recognition algorithm operating on the images to locate the subject's face, and wherein the control system supplies instructions to the piloting system to aim the medium source at the subjects face (paragraphs [0083] and [0074] teach that the drone may be programmed to capture images or video of a particular object or person utilizing facial recognition software).
Regarding claims 6-8, Culver wherein the medium source includes an LED configured to generate light in the visible spectrum at an intensity sufficient to be safe to eyes of the subject and wherein the LED generates white light (the reference teaches that an LED strobe light may be supplied to the drone and used to disorient an intruder; see abstract and para. [0109])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/147188 (hereinafter referred to as “CULVER”) further in view of US Pub. No. 2008/0216699 (hereinafter referred to as “MCALEER”).
Regarding claim 3, Culver teaches an LED strobe light that may be relied upon to disorient an intruder (see para. [0109]). The LED light is regulated by a processor 510 that modulates the light source between its on and off state (i.e. its first and second states). Culver does not go into detail regarding the frequency of the strobe light and therefore fails to teach that “the control system modulates the light source between the first state and the second state between 5Hz and 25 Hz”.
While Culver does not explicitly disclose this functional range for the strobe light, it is well known that flashing lights, such as those inherent to the normal functioning of a LED strobe light meant to disorient an intruder, function in similar ranges. McAleer discloses a ‘non-lethal projectile for disorienting adversaries’ discusses this point in paragraph [0008]:
[0008] Repetitively flashing lights have been shown to cause seizures and disorientation in both epileptics and normal humans. Because of this, many countries have laws governing the use of flashing lights in public places. Effects such as nausea, vomiting and seizures have been directly linked to the excessive use of flashing lights at repetition frequencies from 3-15 Hz. Military programs dating back to World War I have investigated the use of high-power strobe lights as a source to disorient, and even create seizures in enemy forces.
Given what the prior art establishes as common knowledge, it would have been obvious for a person of ordinary skill in the art to modify the strobe light of Culver so that it operated in the claimed frequency. McAleer establishes that a similar frequency range (i.e. 3-15hz) has long been known to be an operable frequency for disorienting an unwanted human force. Based on the facts of the case, and the guidance set forth in MPEP 2144.05(I), the claimed subject matter is not considered to represent a novel advance over the teachings of the prior art.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641